Citation Nr: 1637771	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-31 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for obstructive lung disease.  

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from February to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his November 2012 substantive appeal.  In August 2014 and November 2014, the RO sent letters to the Veteran to notify him that he was placed on the list of persons wanting to appear at the RO for an in-person hearing before the Board.  In September 2015, a letter was sent to the Veteran to notify him that his hearing was scheduled for October 22, 2015.  The letters were sent to a street address in Young Harris, Georgia and were subsequently returned as undeliverable.  In October 2015, prior to the scheduled hearing, the Veteran submitted claims which indicated he resided in Lantana, Florida and Winter Park, Florida.  In an October 2015 report of general information, the Veteran notified the RO that he resided at the Winter Park, Florida location and stated that his hearing should be rescheduled at a location as close to his residence as possible.  

The evidence of record indicates the Veteran resided at the Winter Park, Florida address since as early as October 16, 2015.  Based on VA's failure to notify the Veteran of the hearing date at the correct address of record, the Board finds the matter must be remanded again to afford the Veteran the opportunity for the requested hearing.  
Since Travel Board hearings are scheduled by the RO, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




